Title: To Thomas Jefferson from James Monroe, 18 September 1823
From: Monroe, James
To: Jefferson, Thomas


Dear Sir—
Highland
Sepr 18. 23
I enclose you, the latest account, which I have recd of the affairs of spain, and of the incidents attending our mission there, in a letter from Judge Nelson. you will see, that the frigate has been warned, off, the port, whereby his entering has been prevented. Two letters from mr Appleton, of an earlier state, directly, from Cadiz will communicate other interesting detailsvery respectfully & sincerely yoursJames Monroe